t c memo united_states tax_court david and beverly altman petitioners v commissioner of internal revenue respondent docket no filed date r determined that ps are liable for additions to tax pursuant to sec_6653 and and a i r c for their tax_year held ps are liable for the additions to tax john gigounas for petitioners david rakonitz for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an affected items notice_of_deficiency in which respondent determined that petitioners are liable for the following additions to tax year additions to tax sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the taxable_year at issue in their brief petitioners concede that they are liable for the sec_6661 addition_to_tax the remaining issues for decision are whether petitioners are liable for the additions to tax under sec_6653 and findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their petition petitioners resided in california 1the draftsmanship of the notice_of_deficiency leaves much to be desired the first page of the notice_of_deficiency incorrectly reflects the combined amount of the additions to tax under sec_6653 and --dollar_figure--as an addition_to_tax under sec_6653 the explanation attached to the notice_of_deficiency mistakenly refers to those additions to tax as having been determined under sec_6653 and b which succeeded sec_6653 and the first page of the notice_of_deficiency also erroneously references sec_6662 which succeeded sec_6661 and which applies to returns whose due_date determined without regard to extensions is after date see omnibus budget reconciliation act of publaw_101_239 sec a c d stat however the explanation attached to the notice_of_deficiency correctly refers to sec_6661 petitioner dr david altman had a long and distinguished career he received a ph d in physical chemistry from the university of california at berkeley in where dr j robert oppenheimer was one of his thesis advisers dr oppenheimer offered dr altman a position as an associate chemist working for the manhattan project which dr altman accepted dr altman served in that position until the end of world war ii his work for the manhattan project was interrupted by a 4-month leave of absence from late to early during which he worked on a special project for the u s navy to determine whether the lubricant qualities of various detergents could act to calm waves and decrease the intensity of breakers during amphibious landings after world war ii dr altman worked for years for the jet propulsion laboratory at the california institute of technology where he investigated a variety of chemicals fuels and oxidizers for use in rocket motors following a 3-year stint as head of the propulsion department at aeronutronic systems inc a defense and aerospace subsidiary of the ford motor co he went to united technologies corp there he eventually became vice president of the research and engineering departments at the chemical systems division before retiring in date 2dr altman’s thesis concerned surface tension and the detergent qualities of chemicals he studied compounds such as oleic acid palmitic acid and sperm whale oil on date petitioners invested in cal-neva partners cal-neva a nevada limited_partnership involved in the growing of jojoba beans in exchange for a 67-percent interest units in cal-neva they paid dollar_figure in cash and signed a promissory note for dollar_figure dr altman had invested in stocks and other partnerships before investing in cal-neva and he did not consider petitioners’ investment in cal-neva to be highly significant sometime before petitioners invested in cal-neva dr altman had received a promotional phone call from yolanda j benham regarding an investment in cal-neva ms benham was cal-neva’s general_partner and eventually its tax_matters_partner and dr altman had not had any dealings with ms benham before that phone call before petitioners invested in cal-neva dr altman also spoke with eugene pace who was the president of what was to become the purported research_and_development contractor to cal-neva u s agri research development corp bronson v commissioner tcmemo_2002_260 in addition to dr altman’s conversations with ms benham and mr pace petitioners were provided copies of a private 3although the note provided for a 16-year repayment term years of semi-annual payments of interest only followed by years of quarterly payments of principal and interest petitioners only made payments on that note until or placement memorandum before they invested in cal-neva the private_placement memorandum informed its readers that an investment in cal-neva was available only to investors who had among other things a minimum net_worth exclusive of homes furnishings and automobiles of at least dollar_figure or a net_worth of at least dollar_figure and an annual income subject_to taxation at a marginal_rate of not less than in a section entitled risk factors the private_placement memorandum warned of many risks and cautioned that investors must be prepared for the possible loss of their entire investment a significant portion of the private_placement memorandum was dedicated to federal tax issues in a section discussing whether cal-neva would be categorized as a partnership or a corporation the private_placement memorandum cautioned that most of the tax_shelter benefits would be lost to the limited partners in the event that cal-neva was treated for federal_income_tax purposes as an association_taxable_as_a_corporation rather than a partnership in a section discussing the deductibility of research or experimental expenditures the 4attached to that private_placement memorandum were a number of exhibits including a form of research_and_development agreement and a form of license agreement 5that private_placement memorandum was amended on date the minimum capitalization requirement was reduced to dollar_figure units at dollar_figure per unit from dollar_figure units at dollar_figure per unit private_placement memorandum warned that there is little published authority dealing with the specific types of expenditures which will qualify as research or experimental expenditures within the meaning of sec_174 and that there are various theories under which such deductions might be disallowed or required to be deferred after addressing various theories on which the internal_revenue_service might challenge deductions under sec_174 the private_placement memorandum stated that no ruling by the service has been or will be sought regarding deductibility of the proposed expenditures under sec_174 of the code at least three times in the private_placement memorandum prospective investors were told to consult their own tax advisers regarding the tax implications of an investment in cal-neva dr altman also did his own research into the jojoba plant he understood jojoba oil to be a substitute for sperm whale oil 6immediately following that sentence is a citation to an opinion of counsel to the general partners that opinion which was over pages long was signed by barnet resnick on behalf of the law firm of caplan resnick according to dr altman the actual opinion was not provided to petitioners along with the memorandum however the opinion was summarized under a heading of the memorandum entitled tax aspects jojoba oil is actually a liquid wax ester unlike the triglyceride oils typically produced by plants and is similar to sperm whale oil utah jojoba i research v commissioner tcmemo_1998_6 a ban on the importation of sperm whale oil sparked an interest in domestic_production of jojoba oil see id in addition he did his own discounted cashflow analysis before petitioners invested in cal-neva his analysis was based on projected cashflows taken from the private_placement memorandum those projected cashflows were preceded by a warning in all-caps font that they had been prepared for the general_partner and had not been audited were subject_to a number of contingencies and assumptions which might or might not have occurred or been proven realistic and were not to be relied upon to indicate the actual results to be obtained in cal-neva filed with the internal_revenue_service and provided to petitioners a schedule_k-1 partner’s share of income credits deductions etc in which cal-neva allocated to petitioners an ordinary_loss of dollar_figure in turn petitioners on their joint form_1040 u s individual_income_tax_return claimed an ordinary_loss relating to their interest in cal-neva of dollar_figure as a deduction in computing their total income earl a mohler a professional tax preparer prepared that return on date respondent sent petitioners a notice of final_partnership_administrative_adjustment fpaa issued to cal-neva for its tax_year in the fpaa respondent disallowed research_and_development expenses of dollar_figure and organizational costs of dollar_figure see bass v commissioner t c 8on date petitioners filed a form 1040x amended u s individual_income_tax_return for their tax_year the amount of reported deductions remained unchanged memo on date a petition in the name of cal-neva partners yolanda j benham tax_matters_partner was filed with the court at docket no on date the parties filed a stipulation to be bound by the result in utah jojoba i research v commissioner utah jojoba i a case docketed at no the court issued an opinion in utah jojoba i on date in which it held that the partnership at issue in that case was not entitled to deduct its losses for research_and_development expenditures see utah jojoba i research v commissioner tcmemo_1998_6 a decision in utah jojoba i was entered on date at that time ms benham could not be found respondent eventually filed a motion for entry of decision and a motion to appoint a tax_matters_partner for cal- neva on date the court ordered cal-neva’s partners to show cause why respondent’s motion for entry of decision should not be granted no response to that order was received see bass v commissioner supra on date the court granted respondent’s motion for entry of decision and entered a decision against cal-neva upholding as correct the partnership_item adjustments as determined and set forth in the fpaa for cal- neva’s tax_year that decision was not appealed and became final on date on date respondent issued petitioners a notice_of_deficiency for their tax_year petitioners then filed a timely petition with this court a trial was held on date in san francisco california opinion i burden of production sec_7491 which is applicable to court proceedings arising in connection with examinations commenced after date shifts the burden of production to the commissioner with respect to a taxpayer’s liability for penalties and additions to tax see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the parties disagree as to whether sec_7491 applies petitioners argue that the negligence penalties were not partnership items but items to be determined at the partners’ level and that the examination of the negligence penalties started when the date notice_of_deficiency was sent to petitioners asserting the negligence penalties for the first time respondent argues that the notice_of_deficiency does not represent when respondent began his initial examination of the issue although petitioners want us to decide this issue because the outcome of this case is unaffected by the application or lack thereof of sec_7491 we need not and do not decide whether the determination of additions to tax as affected items resulting from a partnership examination is a separate examination for purposes of the effective date of sec_7491 bass v commissioner supra as we will explain even assuming that respondent has the burden of production respondent has met that burden under the facts and circumstances of this case ii additions to tax under sec_6653 and sec_6653 and imposes additions to tax if any part of any underpayment_of_tax is due to negligence or disregard of rules and regulations for the purposes of this statute negligence is defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo t he determination of negligence is highly factual bass v commissioner supra the court_of_appeals for the ninth circuit to which an appeal would ordinarily lie in this case has held that a 9those additions to tax are for an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence sec_6653 that interest on which the penalty is computed is the interest for the period beginning on the last date prescribed by law for payment of the underpayment without consideration of any extension and ending on the date of the assessment of the tax id determination as to negligence for purposes of sec_6653 in a case involving a deduction for loss that results from an investment depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 petitioners contend that they were not negligent in investing in cal-neva because dr altman had discussions with ms benham and mr pace before petitioners made that investment they also contend that dr altman’s research investment analysis and expertise in research_and_development r d demonstrate their reasonableness in investing in cal-neva regarding the reasonableness of their tax deduction relating to cal-neva they assert that they relied on mr mohler they rely heavily on 80_fedclaims_568 in which the u s court of federal claims held that the taxpayers in each of three cases had established reasonable reliance defenses and were entitled to refunds of additions to tax imposed on them under sec_6653 respondent argues that petitioners were not reasonable in investing in cal-neva or in claiming the deduction on their federal_income_tax return for losses relating to that investment regarding petitioners’ reasonableness in investing in cal-neva respondent points out that dr altman’s financial analysis was based on projected cashflow projections in the private_placement memorandum which the memorandum itself noted had not been audited and were based on assumptions that may or may not have been proven realistic according to respondent the drop in cal- neva’s minimum capitalization requirements on date should have heightened petitioners’ concerns respondent asserts that reliance on mr pace was not reasonable as he had a financial interest in cal-neva as for petitioners’ asserted reliance on mr mohler respondent argues that petitioners have not established that mr mohler was provided with the private_placement memorandum or that he conducted any research into the nature of that investment as explained below although reasonableness--including reasonable reliance on professional advice--may serve as a defense to the additions to tax for negligence see 469_us_241 petitioners have not demonstrated that they acted with due care with respect to their investment in cal-neva and subsequent deduction claimed in for a loss relating to that investment cal-neva’s underlying activity lacked legitimacy as we held in utah jojoba i see utah jojoba i research v commissioner tcmemo_1998_6 w e hold that utah i was not actively involved in a trade_or_business and also lacked a realistic prospect of entering a trade_or_business because cal-neva and the jojoba partnership at issue in utah jojoba i are identical in all important respects we need not rehash in detail the license agreement and the r d agreement entered into between cal-neva and u s agri research development corp the same entity with which the partnership at issue in utah jojoba i entered into a license agreement and an r d agreement see bass v commissioner tcmemo_2007_361 it is enough to note that the r d agreement was designed and entered into solely to provide a mechanism to disguise the capital contributions of the limited partners as currently deductible expenditures and thus reduce the cost of their participation in the farming venture utah jojoba i research v commissioner supra cal-neva’s true purpose was not well concealed as the court has observed in a number of other cases involving nearly identical jojoba partnerships first the principal flaw in the structure of blythe ii was evident from the face of the very documents included in the offering a reading of the r d agreement and licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling out the r d agreement however petitioners never consulted an attorney in connection with this investment nor does it appear that they carefully scrutinized the offering themselves christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 nilsen v commissioner tcmemo_2001_163 see also bass v commissioner supra kellen v commissioner t c memo 2002-dollar_figure dr altman is a very sophisticated individual and we believe that he conducted his own research before petitioners invested in cal-neva in addition petitioners have gone to great lengths to distinguish this case from the many other cases in which we have sustained negligence penalties stemming from investments in jojoba partnerships while reasonableness inquiries are highly factual and every case must be decided on its particular merits we have observed that a guiding principle 10we note that this case is distinguishable from 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in kantor the court_of_appeals for the ninth circuit reversed this court’s affirmance of the imposition of a sec_6653 addition_to_tax on the basis that the experience and involvement of the general_partner and the lack of warning signs could reasonably have led investors to believe that they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 the court_of_appeals explained that the supreme court’s decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 see eg nilsen v commissioner tcmemo_2001_163 unlike the partnership in kantor ccjrp was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly see utah jojoba i research v commissioner tcmemo_1998_6 is that similarly situated taxpayers should be treated similarly heller v commissioner tcmemo_2008_232 n as we will explain below petitioners’ reasonable reliance defense does not differ materially from the reasonable reliance defenses found to be unavailing in those cases see eg bass v commissioner supra kellen v commissioner supra christensen v commissioner supra serfustini v commissioner supra nilsen v commissioner supra petitioners have not demonstrated that they sought any independent advice before they invested in cal-neva despite the abundance of warnings in the private_placement memorandum in fact dr altman testified that he did not consult with anyone other than ms benham and mr pace before petitioners invested in cal-neva those individuals had obvious conflicts of interest and reliance on them was not reasonable see 471_f3d_1021 9th cir we have previously held that a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest affg tcmemo_2004_269 masters v commissioner tcmemo_1994_197 we cannot say that reliance on the advice of attorneys engaged by the promoter of the program amounts to reasonable and prudent conduct affd without published opinion 70_f3d_1262 4th cir dr altman’s own financial analysis does not support a reasonableness defense because it was based on projected cashflows taken from the private_placement memorandum-- projections which were preceded by a conspicuous warning that they were not to be relied upon this factual situation resembles the factual situation in kellen v commissioner supra in which the taxpayer a well-educated and successful attorney and a sophisticated investor prepared an analysis based on projections set forth in an offering memorandum that were coupled with a warning that they had been prepared for the general_partner were unaudited and were not to be relied upon we held that any reliance on those projections was unreasonable id moreover dr altman testified that he invested in cal-neva knowing that the investment would provide a tax benefit--indeed the anticipated tax_benefit was part of his financial analysis the fact that mr mohler prepared petitioners’ joint federal_income_tax return is insufficient to demonstrate that petitioners exercised due care in deducting losses relating to cal-neva although dr altman testified that at some point he 11dr altman testified that he attempted to verify the projected cashflows set forth in the private_placement memorandum by doing literature research and by talking to mr pace there is no documentary_evidence as to the nature of his research and his testimony is too vague to support a finding that his discounted cashflow analysis was reasonable also as we have noted his reliance on mr pace was unreasonable in light of mr pace’s obvious conflict of interest reviewed the tax consequences of his investment in cal-neva with mr mohler he could not remember which documents he had shown mr mohler which is understandable given the more than years that had passed since the events at issue had occurred moreover according to dr altman mr mohler questioned the business of the profit_motive but dr altman reassured him that i had done the analysis of it and it looked like there would be a profit even under a very conservative set of circumstances in any event mr mohler did not provide petitioners with a written opinion concerning their investment in cal-neva and he did not testify at trialdollar_figure because of this dearth of evidence we are unable to conclude that mr mohler did anything more than transfer the losses from the schedule_k-1 provided by cal-neva onto petitioners’ return see 864_f2d_93 9th cir mr skeen also claims that he relied on advice given to him by co-workers whose experience he respected however no reliable evidence exists in the record suggesting the nature of the advice if any that he received from them affg 88_tc_1086 in the end petitioners have not demonstrated that a fully informed competent tax professional advised them regarding the propriety of their claimed deduction in for a loss relating 12petitioners did not attempt to call mr mohler as a witness in this case and there is no evidence suggesting that he was unavailable to testify to their investment in cal-neva that is particularly troublesome considering that they invested dollar_figure in cal-neva on date--2 days before the end of that year--and that same year claimed a dollar_figure deduction for a loss relating to that investmentdollar_figure under the circumstances petitioners acted with a lack of due care in claiming as a deduction on their joint federal_income_tax return an ordinary_loss of dollar_figure relating to their interest in cal-neva consequently petitioners are liable for the sec_6653 and additions to taxdollar_figure the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant 13although petitioners also signed a promissory note for dollar_figure it is questionable that they made even a single payment of dollar_figure toward principal on that note in any event they did not pay the note in full they stopped making payments on the note in or or years after they signed the note-- even though the note was for a 16-year term 14because reasonableness inquiries are highly factual and because the facts underlying 80_fedclaims_568 differ materially from the facts of petitioners’ case their reliance on that opinion does not aid them in establishing their reasonable reliance defense for example the reasonable reliance defenses in allison were all supported by the testimony of witnesses albeit who were associated with the investment upon whom the taxpayers had relied see id pincite no one other than dr altman testified on petitioners’ behalf in this case to reflect the foregoing decision will be entered for respondent
